                   Case 3:19-cr-04488-JLS Document 34 Filed 11/06/19 PageID.109 Page 1 of 7
'•
•                              UHSEALEfi PER ORDER OF COURT
          1                      . IJ/e/Jt{
                                     '
                                                 1- ·
          2

          3
                                                                                 mq nov -6 P 3, 1s
          4                                        UNITED STATES DISTRICT 1'.cl)\)JRT
          5                                     SOUTHERN DISTRICT OF dtLifORNIA           \:,.
                                                                      t   ••..

          6                                           January 2019 Grand Jury

          7   UNITED STATES OF AMERICA,                               Case No.   19 CR 448 8JlS
          8                                 Plaintiff,                IN D,I CT MEN T
          9               v.                                         Titl:,~8,   ~-~-~-~  ~ecs. 1594(cti
                                                                     and 1"591 (a) (1) and (2) -      ·
     10 MICHAEL JAMES PRATT (1),                                     Conspiracy to Commit Sex
            aka "Mark,"                                              Trafficking by Force, Fraud and
     11 MATTHEW ISAAC WOLFE (2),                                     Coercion; Title 18, U.S.C.,
            aka "Ben,"                                               Sec. 225l(a) and (e) - Production
     12 RUBEN ANDRE GARCIA ( 3) ,                                    of Child Pornography; Title 18,
             aka "Jonathan,"                                         U.S.C., Sec. 1591 (a) (1), (a) (2)
     13 THEODORE WILFRED GYI ( 4) ,                                  and (c) - Sex Trafficking of a
            aka "Teddy,"                                             Minor and by Force, Fraud and
     14 VALORIE MOSER (5),                                           Coercion; Title 18, U.S.C.,
        AMBERLYN DEE NORED ( 6) '                                    Sec. 1591 (a) (1) and (2) - Sex
     15                                                              Trafficking by Force, Fraud and
            aka "Amberlyn Clark,"
                                                                     Coercion; Title 18, U.S.C.,
     16                                                              Sec. 1594(d) and (e), and
                        Defendants.                                  Title 18, U.S.C., Sec. 2253(a)(2),
     17                                                              (a) (3) and (b), and Title 28,
                                                                     U.S.C., Sec. 246l(c) - Criminal
     18                                                              Forfeiture
     19               The grand jury charges:

     20                                                     Count 1
                                                     Conspiracy to Commit
     21                                  Sex Trafficking by Force, Fraud and Coercion
     22               Beginning on an unknown date, but no later than approximately 2012,
     23       and continuing through October 9, 2019, within the Southern District of

     24       California and elsewhere,                  defendants MICHAEL JAMES PRATT,           aka "Mark,"

     25       MATTHEW          ISAAC WOLFE,        aka   "Ben," RUBEN ANDRE GARCIA,          aka   "Jonathan,"

     26       THEODORE WILFRED GYI, aka "Teddy," VALORIE MOSER, and AMBERLYN DEE NORED,

     27       aka "Amberlyn Clark," conspired and agreed with each other to knowingly,

     28       in    and        affecting      interstate      and   foreign   commerce,    recruit,   entice,

              JSGR:AFF:nlv(l) :11/6/19
                Case 3:19-cr-04488-JLS Document 34 Filed 11/06/19 PageID.110 Page 2 of 7
,,



          1    harbor, transport, provide, obtain, advertise, maintain, patronize, and

          2    solicit by any means a person -            to wit, Victim 1, Victim 2, Victim 3,

          3   Victim 4,    Victim 5 and others -           knowing and in reckless disregard of

          4   the fact that means of force,              threats of force,      fraud,     coercion,     and

          5   any combination of such means, would be used to cause these persons to
          6   engage in a commercial sex act, and to benefit financially and receive
          7   anything of value from participation in a venture engaged in such acts,

          8   in violation of Title 18, United States Code, Section 1591(a).
          9   All in violation of Title 18, United States Code, Section 1594(c).
     10                                             Count 2
                                        Production of Child Pornography
     11
                   On or about September 1,              2012,   within the Southern District of
     12
              California and elsewhere,           defendant MICHAEL JAMES PRATT,            aka "Mark,"
     13
              did attempt      to    employ,    use,   persuade,    induce,    entice,     and    coerce a
     14
              16-year-old minor        ("Minor Victim 1")          to engage   in sexually explicit
     15
              conduct    for   the    purpose    of    producing    any   visual    depiction      of   such
     16
              conduct, and the visual depiction was transported using any means and
     17
              facility    of   interstate       and · foreign      commerce    or    in   and    affecting
     18
              interstate and foreign commerce; in violation of Title 18, United States
     19
              Code, Section 2251(a) and (e).
     20
                                              Count 3
     21             Sex Trafficking of a Minor and by Force, Fraud and Coercion
     22            On or about September 1,             2012,    within the Southern District of

     23       California and elsewhere,           defendant MICHAEL JAMES PRATT,            aka "Mark,"

     24       knowingly, in and affecting interstate and foreign commerce, recruited,

     25       enticed, harbored, transported, provided, obtained, and maintained Minor

     26       Victim 1, and benefitted financially and by receiving anything of value

     27       from participation in a venture,             which recruited,         enticed,     harbored,

     28       transported, provided, obtained, and maintained Minor Victim 1, knowing
                                                           2
       Case 3:19-cr-04488-JLS Document 34 Filed 11/06/19 PageID.111 Page 3 of 7




 1   and in reckless disregard of the fact that means of force,                          threats of

 2   force, fraud, coercion, and any combination of such means, would be used

 3   to cause Minor Victim 1 to engage in a commercial sex act, and having

 4   had a reasonable opportunity to observe Minor Victim 1 and knowing and

 5   in reckless disregard that Minor Victim 1 was under the age of 18 years

 6   old; in violation of Title 18, United States Code, Section 1591 (a) (1),

 7   (a) (2) and (c).

 8                                     Count 4
                     Sex Trafficking by Force, Fraud and Coercion
 9
             On or about May 2015, within the Southern District of California
10
     and elsewhere,      MICHAEL JAMES         PRATT,      aka "Mark," MATTHEW ISAAC WOLFE,
11
     aka "Ben," and RUBEN ANDRE GARCIA,                    aka "Jonathan," knowingly,         in and
12
     affecting interstate and foreign commerce, recruited, enticed, harbored,
13
     transported, provided, obtained, maintained, patronized, and solicited
14
     Victim 1, and benefitted financially and by receiving anything of value
15
     from participation in a         venture,         which recruited,       enticed,     harbored,
16
     transported,    provided,     obtained,         and maintained Victim 1,           knowing and
17
     in reckless disregard of the fact that means of force, threats of force,
18
     fraud,    coercion,    and any combination of such means,                   would be used to
19
     cause    Victim 1     to   engage   in     a    commercial    sex    act;   in violation of
20
     Title 18, United States Code, Section 159l(a) (1) and (2).
21
                                       Count 5
22                   Sex Trafficking by Force, Fraud and Coercion
23           On or about October 2013, within the Southern District of California

24   and elsewhere, MICHAEL JAMES PRATT, aka "Mark," and RUBEN ANDRE GARCIA,

25   aka   "Jonathan,"     knowingly,      in       and    affecting   interstate       and   foreign

26   commerce, recruited, enticed, harbored, transported, provided, obtained,

27   maintained,     patronized,         and        solicited    Victim     2,    and    benefi tted

28   financially and by receiving anything of value from participation in a
                                                       3
           Case 3:19-cr-04488-JLS Document 34 Filed 11/06/19 PageID.112 Page 4 of 7


'
     1   venture,    which     recruited,       enticed,         harbored,       transported,        provided,

     2   obtained, and maintained Victim 2, knowing and in reckless disregard of

     3   the fact that means of force,                threats of force,            fraud,      coercion,    and

     4   any combination of such means, would be used to cause Victim 2 to engage

     5   in a commercial sex act; in violation of Title 18, United States Code,

     6   Section 1591 (a) (1) and (2).

     7                                         Count 6
                            Sex Trafficking by Force, Fraud and Coercion
     8
              On or about January 2015, within the Southern District of California
     9
         and elsewhere,       MICHAEL JAMES PRATT,               aka "Mark," MATTHEW ISAAC WOLFE,
    10
         aka "Ben," and RUBEN ANDRE GARCIA,                     aka "Jonathan," knowingly,               in and
    11
         affecting interstate and foreign commerce, recruited, enticed, harbored,
    12
         transported, provided, obtained, maintained, patronized,                              and solicited
    13
         Victim 3, and benefitted financially and by receiving anything of value
    14
         from participation in a venture,                   which recruited,            enticed,     harbored,
    15
         transported, provided,            obtained,      and maintained Victim 3,               knowing and
    16
         in reckless disregard of the fact that means of force, threats of force,
    17
         fraud,    coercion,       and any combination of such means,                    would be used to
    18
         cause Victim 3        to    engage    in    a    commercial       sex    act;       in violation    of
    19
         Title 18, United States Code, Section 1591 (a) (1) and (2).
    20
                                               Count 7
    21                      Sex Trafficking by Force, Fraud and Coercion
    22        On    or     about     February       2016,       within    the    Southern        District    of

    23   California and elsewhere, MICHAEL JAMES PRATT, aka "Mark," RUBEN ANDRE

    24   GARCIA,     aka    "Jonathan,"        and       THEODORE        WILFRED    GYI,       aka    "Teddy,"

    25   knowingly, in and affecting interstate and foreign commerce, recruited,

    26   enticed,     harbored,           transported,          provided,        obtained,       maintained,

    27   patronized,       and solicited Victim 4,              and benefitted financially and by

    28   receiving    anything       of    value     from   participation          in    a    venture,    which
                                                            4
           Case 3:19-cr-04488-JLS Document 34 Filed 11/06/19 PageID.113 Page 5 of 7



     1    recruited,     enticed,        harbored,              transported,         provided,      obtained,
     2    advertised, maintained, patronized, and solicited Victim 4, knowing and

     3    in reckless disregard of the fact that means of force, threats of force,

     4    fraud,    coercion,   and any combination of such means,                       would be used to

     5   cause Victim 4 to            engage    in    a    commercial       sex act;      in violation      of

     6   Title 18, United States Code, Section 1591 (a) (1) and (2).

     7
                                             Count 8
     8
                          Sex Trafficking by Force, Fraud and Coercion
     9         On or about January 2016, within the Southern District of California

10       and elsewhere,     MICHAEL       JAMES      PRATT,        aka "Mark," RUBEN ANDRE           GARCIA,

11       aka "Jonathan,"        and    THEODORE       WILFRED        GYI,      aka    "Teddy,"     knowingly
12       recruited,      enticed,        harbored,              transported,         provided,     obtained,
13       advertised,     maintained,           patronized,          and     solicited     Victim     5,    and
14       benefitted     financially        and       by     receiving       anything      of     value    from

15       participation     in     a     venture,          which     recruited,        enticed,     harbored,
16       transported, provided, obtained, maintained, patronized, and solicited

17       Victim 5,     knowing and in reckless disregard of the fact that means of

18       force,    threats of force,       fraud,         coercion, and any combination of such

19       means,    would be used to cause Victim 5 to engage in a commercial sex

20       act; in violation of Title 18, United States Code,                            Section 1591 (a) (1)
21       and (2).

22                                       FORFEITURE ALLEGATIONS
23            The    allegations       contained in             Counts    1 through      8 above    are   re-

24       alleged herein and incorporated as a part hereof for purposes of seeking

25       forfeiture of property of defendants MICHAEL JAMES PRATT,                               aka "Mark,"

2 6 MATTHEW ISAAC WOLFE,               aka "Ben," RUBEN ANDRE GARCIA,                     aka "Jonathan,"

27       THEODORE WILFRED GYI, aka "Teddy," VALORIE MOSER, and AMBERLYN DEE NORED,

28       aka "Amberlyn Clark," to the United States pursuant to Title 18, United
                                                            5
           Case 3:19-cr-04488-JLS Document 34 Filed 11/06/19 PageID.114 Page 6 of 7



     1    States Code, Section 1594(d) and (e), and Title 18, United States Code,
     2   Section 2253 (a) (2) and (3).

     3         Upon conviction of the offenses in Counts 1, and 3 through 8, which

     4   involve     violations      of    Title     18,       United    States     Code,   Sections          1591

     5   and 1594,    defendants      MICHAEL       JAMES       PRATT,     aka "Mark," MATTHEW               ISAAC

     6   WOLFE, aka "Ben," RUBEN ANDRE GARCIA, aka "Jonathan," THEODORE WILFRED

     7   GYI, aka "Teddy," VALORIE MOSER, and AMBERLYN DEE NORED, aka "Amberlyn

     8   Clark,"     shall   forfeit,        pursuant      to     Title     18,    United      States        Code,

     9   Section 1594 (d)     and     (e),    all    right,       title,    and interest          in   (1)     any

10       property, real or personal, constituting or derived from,                             any proceeds

11       obtained, directly or indirectly, as a result of the offense; and (2) any

12       property, real or personal, used or intended to be used to commit or to

13       facilitate the commission of the offense.                       The property to be forfeited

14       includes, but is not limited to the following:

15              ( a) the domain name of girlsdoporn.com; and

16              (b) the domain name of girlsdotoys.com; and

17              (c) the domain name of beginmodeling.com.

18            Upon    conviction      of      the   offense       in     Count    2,   which      involves       a
19       violation of Title 18, United States Code, Section 225l(a) and 2251 (e),

20       defendants     MICHAEL.     JAMES     PRATT,      aka     "Mark,"        MATTHEW    ISAAC      WOLFE,
21       aka "Ben," RUBEN ANDRE GARCIA,               aka "Jonathan," THEODORE WILFRED GYI,

22       aka "Teddy,"      VALORIE    MOSER,        and    AMBERLYN        DEE    NORED,    aka    "Amberlyn

23       Clark,"   shall     forfeit,        pursuant      to    Title     18,     United    States      Code,

24       Section 2253 (a) (2) and (3), all right, title, and interest in:                              (1) all

25       visual depictions described in Section 2251;                       (2) any property, real or

26       personal, constituting or traceable to gross profits or other proceeds

27       obtained from the offense; and (3) any property, real or personal, used

28

                                                           6
       Case 3:19-cr-04488-JLS Document 34 Filed 11/06/19 PageID.115 Page 7 of 7




 1   or intended to be used to commit or to promote the commission of the

 2   offense or any property traceable to such property.
 3         If any of the property described above, as a result of any act or

 4   omission of defendants MICHAEL JAMES PRATT,                  aka "Mark," MATTHEW ISAAC

 5   WOLFE, aka "Ben," RUBEN ANDRE GARCIA, aka "Jonathan," THEODORE WILFRED

 6   GYI, aka "Teddy," VALORIE MOSER, and AMBERLYN DEE NORED, aka "Amberlyn

 7   Clark," cannot be located upon the exercise of due diligence; has been

 8   transferred or sold to, or deposited with, a third party; has been placed

 9   beyond the jurisdiction of the court; has been substantially diminished

10   in value;    or has been commingled with other property which cannot be

11   divided without       difficulty,      the   United    States     shall be       entitled to

12   forfeiture     of   substitute    property       up   to   the   value    of    the   property

13   described      above,       pursuant    to    Title        28,   United        States    Code,

14   Section 2461(c), and Title 18, United States Code, Section 2253(b).

15   All violation of Title 18, United States Code, Section 1594(d) and (e),

16   Title 18, United States Code, Section 2253 (a) (2),                (a) (3), and (b), and

17   Title 28, United States Code, Section 246l(c).

18         DATED:    November 6, 2019.

19

20

21

22   ROBERTS. BREWER, JR.
                                                           ~o
     United States Attorney
23

24   By:
                     GREEN
25          ssistant U.S. Attorney
26

27

28
     By:
           ®1a
           Assistant
                         F. FOSTER
                         u. s.Attorney

                                                  7
